                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                 #9 (9/16 hrg off)
                                        CIVIL MINUTES - GENERAL
    Case No.     EDCV 19-1183 PSG (RAOx)                                     Date   September 6, 2019
    Title        Xochitl Lopez v. Adesa, Inc., et al.




    Present: The Honorable      Philip S. Gutierrez, United States District Judge
                    Wendy Hernandez                                          Not Reported
                       Deputy Clerk                                         Court Reporter
             Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                        Not Present                                           Not Present
    Proceedings (In Chambers):         The Court DENIES Plaintiff’s motion to remand

       Before the Court is a motion to remand filed by Plaintiff Xochitl Lopez (“Plaintiff”). See
Dkt. # 9 (“Mot.”). Defendant Adesa, Inc. (“Defendant”) opposes the motion, see Dkt. # 12
(“Opp.”), and Plaintiff timely replied, see Dkt. # 13 (“Reply”). The Court finds the matter
appropriate for decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having
considered the arguments in the moving, opposing, and reply papers, the Court DENIES
Plaintiff’s motion.

I.          Background

        On May 9, 2019, Plaintiff filed this wage and hour putative class action in Riverside
County Superior Court. See Complaint, Dkt. # 1-1 (“Compl.”). In the complaint, Plaintiff
asserts causes of action against Defendant for (1) failure to pay wages, id. ¶¶ 42–48; (2) failure
to pay overtime wages, id. ¶¶ 49–53; (3) vacation pay forfeiture, id. ¶¶ 54–60; (4) failure to
reimburse business expenses, id. ¶¶ 61–64; (5) failure to provide meal periods, id. ¶¶ 65–73; (6)
failure to provide rest periods, id. ¶¶ 74–80; (7) failure to pay wages of terminated or resigned
employees, id. ¶¶ 81–86; (8) failure to provide accurate itemized wage statements, id. ¶¶ 87–94;
and (9) unfair competition, id. ¶¶ 95–103. On behalf of her proposed classes, Plaintiff seeks
compensatory damages, economic damages, special damages, premium pay, wages, penalties,
and attorneys’ fees.1

1
 Plaintiff seeks to represent “all non-exempt employees employed by or formerly employed by”
Defendant, and the class period is defined as the four years prior to the filing of the complaint
through the date final judgment is entered. See Compl. ¶¶ 1, 3. Plaintiff has proposed seven
classes: a class of employees who were not paid for all hours worked, an overtime wages class, a
vacation wages class, a meal period class, a rest period class, a class of employees who have
                                                        1
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.     EDCV 19-1183 PSG (RAOx)                                 Date   September 6, 2019
 Title        Xochitl Lopez v. Adesa, Inc., et al.

      On June 26, 2019, Defendant removed the case to this Court. See Defendant’s Notice of
Removal, Dkt. # 1 (“NOR”). The Notice of Removal alleged federal jurisdiction under the Class
Action Fairness Act of 2005 (“CAFA”). Id. ¶ 1; see also 28 U.S.C. § 1332(d). To satisfy
CAFA’s jurisdictional requirements, Defendant asserted that the proposed class contains at least
100 members, NOR ¶ 15; that minimal diversity exists because Plaintiff is a citizen of California
and Defendant is a citizen of Delaware and Indiana, id. ¶¶ 9–14; and that the amount in
controversy exceeds $5 million, id. ¶¶ 16–22. As Plaintiff did not expressly plead a specific
amount of damages in her complaint, Defendant calculated its own estimate of the potential
damages based on Plaintiff’s allegations. See generally NOR.

       Plaintiff now moves to remand, arguing that Defendant has failed to establish by a
preponderance of the evidence that the amount in controversy exceeds $5 million. See Mot.
6:14–17. Specifically, Plaintiff takes issue with some of the assumptions Defendant made in its
calculations and argues that they are not adequately supported by evidence. See id. 9:14–28,
13:6–18:17.2

II.      Legal Standard

       CAFA provides federal jurisdiction over class actions in which (1) the amount in
controversy exceeds $5 million, (2) there is minimal diversity between the parties, and (3) the
number of proposed class members is at least 100. 28 U.S.C. §§ 1332(d)(2), (d)(5)(B).
“Congress designed the terms of CAFA specifically to permit a defendant to remove certain
class or mass actions into federal court . . . [and] intended CAFA to be interpreted expansively.”
Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). While “no antiremoval
presumption attends cases invoking CAFA,” Dart Cherokee Basin Operating Co., LLC v.
Owens, 135 S. Ct. 547, 554 (2014), “the burden of establishing removal jurisdiction remains, as
before, on the proponent of federal jurisdiction.” Abrego Abrego v. Dow Chem. Co., 443 F.3d
676, 685 (9th Cir. 2006).


separated from their employment and who have been provided inaccurate wages, and class of
employees who have separated from their employment and who have not been paid all final legal
wages. See id. ¶ 32.
2
  Plaintiff also argues that Defendant has not proven diversity of citizenship because Defendant’s
removal contains “only allegations of the Parties’ citizenships,” such as a citation to its own
records to establish Plaintiff’s citizenship. Mot. 18:18–25. However, a party’s “allegation of
minimal diversity may be based on ‘information and belief.’ [citations omitted]. The pleading
‘need not contain evidentiary submissions.’” Ehrman v. Cox Commc’ns, Inc., 932 F.3d 1223,
(9th Cir. 2019). Further, Plaintiff does not contend either in her motion or reply that she is not a
California citizen. Thus, the Court deems this point conceded.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.     EDCV 19-1183 PSG (RAOx)                                Date   September 6, 2019
 Title        Xochitl Lopez v. Adesa, Inc., et al.

        Under CAFA, a defendant removing a case must file a notice of removal containing a
“short and plain statement of the grounds for removal.” Dart Cherokee, 135 S. Ct. at 553.
Additionally, the Supreme Court has clarified that “a defendant’s notice of removal need include
only a plausible allegation that the amount in controversy exceeds the jurisdictional threshold,”
unless the defendant’s assertion is contested by the plaintiff. Id. at 554. Where, as here, a
defendant’s asserted amount in controversy is contested, “[e]vidence establishing the amount is
required.” Id. “In such a case, both sides submit proof and the court decides, by a
preponderance of the evidence, whether the amount-in-controversy requirement has been
satisfied.” Id. at 550. Ultimately, the defendant bears the burden of proving that the amount in
controversy is met. Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975, 978 (9th Cir. 2013).

III.     Discussion

        Plaintiff first argues that Defendant made “conclusory assertions” in its notice of removal
regarding the amount in controversy and failed to offer evidence to support the asserted $5
million jurisdictional amount. See Mot. 9:14–20, 11:6–11. However, “a defendant’s notice of
removal need include only a plausible allegation that the amount in controversy exceeds the
jurisdictional threshold,” and “[e]vidence establishing the amount is required by § 1446(c)(2)(B)
only when the plaintiff contests, or the court questions, the defendant’s allegation.” Dart
Cherokee, 135 S. Ct. at 554 (emphasis added). Thus, evidentiary support is not required in the
notice of removal. Here, the notice of removal expressly alleges that the “amount in controversy
in this putative class action conservatively exceeds $5,000,000, exclusive of interests and costs.”
NOR ¶ 18. The notice of removal discusses the claims alleged in the complaint and explains the
components of Defendant’s estimate of the amount in controversy. See id. ¶¶ 18–19; Arias v.
Residence Inn by Marriott, No. 19-55803, 2019 WL 4148784, at *4 (9th Cir. Sept. 3, 2019).
The Court finds this sufficient to state a plausible claim for CAFA jurisdiction.

      However, as Plaintiff now contests the sufficiency of the amount in controversy, the
Court must determine whether the jurisdictional requirement has been satisfied by a
preponderance of the evidence. See Dart Cherokee, 135 S. Ct. at 554.

         A.    Meal Break Claim

       The complaint alleges that Defendant had a “consistent policy” of requiring Plaintiff and
the putative class members to work at least five hours without a meal break and failing to pay



                                                     3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.   EDCV 19-1183 PSG (RAOx)                                 Date   September 6, 2019
    Title      Xochitl Lopez v. Adesa, Inc., et al.

such employees one hour of pay for those violations. Compl. ¶ 15.3 The complaint also states
that Plaintiff and the putative class “were prohibited primarily on Wednesday’s [sic] and
Thursdays from taking meal and rest periods.” Id. ¶ 26. The applicable section of the California
Labor Code requires payment of one hour of pay in lieu of meal periods not provided by the
employer, and the complaint asserts that “[t]hroughout the period applicable to this cause of
action, Defendant failed to consistently allow and provide the meal periods required by
applicable California law.” Id. ¶ 67, 70.

      Based on these allegations and others, Defendant analyzed shifts on Wednesdays and
Thursdays only, and then restricted the data to potentially missed, late, or short first meal breaks.
Defendant identified a total of 99,934 shifts fitting that description and calculated premiums
owed by applying the individual employee’s hourly rate, plus interest, for a total of $1,760,946.
See Declaration of Levon Massmanian, Dkt. # 12-2 (“Massmanian Decl.”), ¶¶ 10–13.4

       Plaintiff argues that Defendant’s assumptions are arbitrary. See, e.g., Mot. 16:18–17:17;
Reply 10:2–22. However, Defendant’s calculations are limited and supported by allegations in
the complaint. First, Defendant specifically identified shifts occurring on Wednesdays and
Thursdays that appeared problematic with respect to a potential meal break issue, reasonably
assuming violations and premiums owed where meal break issues were identified. Opp. 9:3–11;
Massmanian Decl. ¶¶ 11–13. Defendant restricted the data to include only first shifts in which a
meal break was not recorded, was commenced after the fifth hour of work, or was less than 30
minutes in duration. Massmanian Decl. ¶¶ 11–13. Although Plaintiff put at issue both first and
second meal breaks for every shift worked, Defendant included first meal breaks only, and
3
  The complaint states that Defendant has had a “consistent policy” of requiring Plaintiff and
Plaintiff Class: (1) to work at least five hours without a lawful meal period and failing to pay
such employees one hour of pay at the employees’ regular rate of compensation for each
workday that meal period is not provided; (2) to work through their daily meal period(s), or work
an unlawful ‘on-duty meal period;’ (3) were severely restricted in their ability to take a meal
period; (4) were not allowed to leave the workplace during the alleged meal period; (5) were
provided with lunches after the end of the fifth hour. Id. ¶ 15.
4
  The numbers used in Defendant’s notice of removal differ from those in the Declaration of
Levon Massmanian, which was submitted by Defendant alongside its opposition and explains
Defendant’s calculations based on employee lists, timekeeping data, and payroll data. The Court
uses the calculations provided in the declaration, as those constitute Defendant’s evidence. See
Dart Cherokee, 135 S. Ct. at 554 (When “a defendant’s assertion of the amount in controversy is
challenged. . . both sides submit proof and the court decides, by a preponderance of the
evidence, whether the amount-in-controversy requirement has been satisfied.”); Opp. 8:16–20
(“In light of Dart Cherokee, Defendant has engaged in a more thorough analysis to put forth
summary-judgment-type evidence to support its argument.”).
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.     EDCV 19-1183 PSG (RAOx)                                Date   September 6, 2019
 Title        Xochitl Lopez v. Adesa, Inc., et al.

although the complaint’s wording indicates there may have been meal and rest break violations
on days other than Wednesday and Thursday, Defendant limited its calculation to those two days
only. Opp. 9:3–11; Compl. ¶ 26.

       Finally, while not required, Plaintiff has not offered any better estimate of the alleged
violation rate, despite the fact that she most likely knows at least roughly how often she was not
afforded the required meal breaks. See Unutoa v. Interstate Hotels & Resorts, Inc., No.
2:14–cv–09809–SVW–PJW, 2015 WL 898512, at *3 (C.D. Cal. 2015) (“Notably, Plaintiff fails
to assert any different rate of violation or to submit any evidence indicating a contrary rate of
violation. Plaintiff does not even submit her own declaration stating that she experienced less
frequent rates of violation than those asserted by Defendants.”); Roa v. TS Staffing Servs., Inc.,
No. 2:14–cv–08424–ODW (MRWx), 2015 WL 300413, at *2 (C.D. Cal. 2015).

      The Court concludes that Defendant has shown by a preponderance of the evidence that
$1,760,946 is in controversy on the meal break claim.

         B.    Rest Break Claim

       The complaint alleges that Defendant had a “consistent policy” of failing to provide
Plaintiff and putative class members rest periods of at least ten minutes per four hours worked or
major fraction thereof and “failing to pay such employees one hour of pay at the employees’
regular rate of compensation for each workday that the rest period is not provided” as required
by California law. Compl. ¶ 15. In addition, the complaint alleges that Defendant “instituted a
policy” whereby employees were required to work through breaks, and that on such days “third
and fourth rest periods were not provided” and Defendant “did not pay premium pay for not
providing rest periods.” Compl. ¶ 26.

       Based on these allegations and others, Defendant first limited the data to Wednesday and
Thursday shifts in excess of 3.5 hours, for a total of 236,252 shifts. Defendant then calculated a
low, in which only half of the identified shifts were calculated using the hourly rate of each
employee for a total of $2,168,436, and a high in which each shift was calculated using the
hourly rate of each employee for a total of $4,323,951. See Massmanian Decl. ¶¶ 14–15.

       Plaintiff argues that Defendant has arbitrarily assumed “a one hundred percent (100%)
violation rate,” in that Defendant has assumed violations on all applicable shifts on Wednesdays
and Thursdays. Mot. 16:18–17:17; Reply 8:5–9:12. However, an assumption of violations on
Wednesdays and Thursdays for all individuals fitting the class description is reasonable, based

                                                     5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.   EDCV 19-1183 PSG (RAOx)                                  Date   September 6, 2019
 Title      Xochitl Lopez v. Adesa, Inc., et al.

on the wide-ranging allegations in the complaint of Defendant’s “consistent policy” of failing to
provide breaks, and statement that these breaks were denied “primarily on Wednesday’s [sic]
and Thursdays,” suggesting there may have been violations on other days, as well. See Compl.
¶¶ 15, 26.

       Courts have approved similar assumptions based on allegations like those presented here.
For example, in Mejia v. DHL Express (USA), Inc., the Court found a 100 percent violation rate
to be a reasonable assumption based on allegations that Defendant “adopted and maintained
uniform policies, practices and procedures” that caused the purported violations of California’s
rest period law. No. 15-0890 GHK (JCx), 2015 WL 2452755, at *4 (C.D. Cal. May 21, 2015).
The Court concluded it was not unreasonable “to assume that when a company has unlawful
policies and they are uniformly ‘adopted and maintained,’ then the company may potentially
violate the law in each and every situation where those policies are applied.” Id. This Court has
concluded that a complaint alleging a “uniform” practice of meal and rest period violations
supported a 60% violation rate (three rest and meal period premiums per work week) for every
employee at the defendant’s facility, and stated that a “100 percent violation rate is not an
unreasonable assumption” where a plaintiff alleges that the defendant “‘adopted and maintained
uniform policies, practices and procedures’ that caused violations.” Alvarez v. Office Depot,
Inc., No. CV 17–7220 PSG (AFMx), 2017 WL 5952181, at *3 (C.D. Cal. 2017); see also
Unutoa, 2015 WL 898512, at *2 (finding allegations of a “uniform policy” allowed for a 100%
violation rate); Duberry v. J. Crew Grp., Inc., No. CV 14-8810 SVW (MRWx), 2015 WL
4575018, at *6 (C.D. Cal. July 28, 2015) (finding that allegations of a “uniform policy” and
“systematic scheme” justified assuming a 100 percent violation rate).

        Plaintiff also cites to Ibarra, in which the court suggested that a defendant may not be
permitted to assume a violation on “each and every shift” worked where the complaint alleged
that plaintiff worked overtime hours without pay on “multiple occasions,” suggesting violations
occurred several times but not on every shift. 775 F.3d at 1198–99. Here, Defendant does not
assume a violation on “each and every shift” worked, but rather, as described above, on each
Wednesday and Thursday shift, based on language in the complaint. See id. There are not
qualifying words such as that violations occurred “often” or “sometimes” or “from time to time”
on those days, to suggest less than uniform violations. Removing defendants must inevitably
rely on some assumptions to support removal; a removing defendant is not required to go so far
as to prove plaintiff’s case for him by proving the actual rates of violation. See Coleman v. Estes
Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D. Cal. 2010). As here, the parties are
permitted to rely on reasonable assumptions, and “an assumption may be reasonable if it is
founded on the allegations of the complaint.” Arias, 2019 WL 4148784, at *4. Moreover, the
amount in controversy “reflects the maximum recovery the plaintiff could reasonably recover.”
Id. at *5; see also Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 417 (9th Cir. 2018)
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.     EDCV 19-1183 PSG (RAOx)                                 Date   September 6, 2019
 Title        Xochitl Lopez v. Adesa, Inc., et al.

(explaining that the amount in controversy includes all amounts “at stake” in the litigation at the
time of removal, “whatever the likelihood that [the plaintiff] will actually recover them”).
Finally, Plaintiff has again failed to offer any better estimate of the alleged violation rate.

      The Court concludes that Defendant has shown by a preponderance of the evidence that
$4,323,951 is in controversy on the rest break claim.

         C.    Waiting Time Penalties and Wage Statement Claim

       The complaint defines a subclass of all persons who separated from employment with
Defendant within three years of the filing of the complaint, have not been paid all final legal
wages, and are owed thirty days waiting time penalties. Compl. ¶ 32. The complaint asserts that
putative class members are owed wages including “compensation for unprovided rest periods
and unprovided meal periods, and/or compensation for unlawful deductions” and that affected
members have not received payment and are thus entitled to thirty days’ wages as a penalty. Id.
¶¶ 83–84.

       Based on these allegations and others, Defendant limited its calculation of waiting time
penalties to include only non-exempt terminated employees within the specified time frame with
a potential first meal break issue on a Wednesday or Thursday. Massmanian Decl. ¶ 16. Using
this method, Defendant identified 304 employees fitting that description, and calculated
penalties owed by applying the employee’s final hourly rate at termination and average daily
hours worked for 30 days, for a total of $949,278. Id. ¶ 17.

        The complaint also defines a subclass of all persons employed within one year of the
filing of the complaint who are owed penalties for having been provided inaccurate wage
statements. Compl. ¶ 32. The complaint alleges that Defendant willfully refused to furnish to
Plaintiff accurate itemized wage statements upon payment of wages, and that Defendant’s
records do not accurately reflect where Plaintiff and putative class members “worked during
their meal and/or rest breaks.” Id. ¶¶ 4, 92. The complaint also states that Defendant
intentionally failed to comply with California law “on each and every wage statement that should
have been provided to Plaintiff and the Plaintiff Class.” Id. ¶ 88. An employee subject to such a
violation may recover $50 for the initial pay period in which a wage statement violation occurred
and $100 per employee for each violation in a subsequent pay period, not to exceed a maximum
aggregate penalty of $4,000 per employee. Id. ¶ 93.



                                                     7
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.   EDCV 19-1183 PSG (RAOx)                                  Date    September 6, 2019
 Title      Xochitl Lopez v. Adesa, Inc., et al.

       Defendant limited its calculations to include only pay periods where a potential first meal
break issue occurred on a Wednesday or Thursday. Massmanian Decl. ¶ 18. Defendant then
calculated $50 per person for the first pay period with a potential issue, and $100 for subsequent
pay periods with a potential issue up to a maximum of $4,000 per person. Id. ¶ 19. Using this
method, Defendant calculated a total of $1,646,900 for inaccurate wage statement penalties. Id.

        Plaintiff argues again that Defendant has incorrectly relied on a one hundred percent
violation rate. Mot. 14:17–22; Reply 10:25–11:11. However, Defendant limited its calculations
as to both inaccurate wage statement and waiting time penalties to include only shifts with a
potential first meal break issue on Wednesday or Thursday, thus grounding its calculations in the
allegations in the complaint. Opp. 10:5–11:14; See Compl. ¶¶ 83, 92. This is unlike Garibay v.
Archstone Communities LLC, relied on by Plaintiff, in which the defendant assumed “that every
single member of the class would be entitled to recover penalties for every single pay period,”
and that “each [terminated] employee would be entitled to the maximum statutory penalty.” 539
Fed. Appx. 763, 764 (9th Cir. 2013); see also Weston v. Helmerich & Payne Inter. Drilling Co.,
No. 1:13-CV-01092-LJO, 2013 WL 5274283 at *6 (E.D. Cal., Sept. 17, 2013) (where the
defendant provided no “factual underpinning” for its assumption of one meal and rest break
violation per week). Assumptions cannot be “pulled out of thin air,” as in those cases, but
parties are permitted to rely on reasonable assumptions, and “an assumption may be reasonable if
it is founded on the allegations of the complaint.” Arias, 2019 WL 4148784, at *4. Here,
Defendant has limited its data to reflect the allegations in the complaint – such as penalties based
on meal and rest break violations occurring on Wednesdays and Thursdays. The complaint
asserts that Defendant has knowingly and intentionally failed to comply with California law on
“each and every wage statement that should have been provided to Plaintiff and Plaintiff Class,”
making an assumption of a violation of each applicable employee’s wage statement a reasonable
assumption. See Compl. ¶ 88. In addition, the complaint’s waiting time penalties piggyback
onto the allegations of missed meal and rest break claims and others, each of which assert
widespread violations. See Opp. 7:14–17; Lucas v. Michael Kors (USA), Inc., No. CV 18-1608-
MWF (MRWx), 2018 WL 2146403, at *9 (C.D. Cal. May 9, 2018) (“Assuming that it is true
that Defendants had a ‘consistent policy’ of failing to provide meal/rest breaks, as discussed
supra, then the wage statements that Defendants provided would necessarily have been
inaccurate 100% of the time, given that each wage statement would have failed to include
compensation for the missed meal/rest break.”). Plaintiff further argues that Defendant assumes
“all non-exempt employees” that separated from employment with Defendant in the last three
years were putative class members. Reply 11:4–14. However, Defendant has based its numbers
on pay periods where a potential first meal break issue occurred on a Wednesday or Thursday,
reasonably extrapolating violation rates from the allegation in the complaint. Finally, Plaintiff
again fails to offer better estimates of the violation rates.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.      EDCV 19-1183 PSG (RAOx)                                Date   September 6, 2019
 Title         Xochitl Lopez v. Adesa, Inc., et al.

       The Court concludes that Defendant has shown by a preponderance of the evidence that
$949,278 is in controversy for waiting time penalties, and that $1,646,900 is in controversy for
inaccurate wage statement penalties.

         E.     Attorneys’ Fees

        Plaintiff states that the two-way attorney fee shifting provision does not apply to meal and
rest break claims under California law and thus concludes that attorneys’ fees should be
excluded from the amount in controversy. Mot. 17:20–28, 18:9–10. However, Plaintiff brings
six claims other than the meal and rest break claims: unpaid wages, unpaid overtime, vacation
pay, inaccurate wage statements, waiting time penalties and unfair competition. Each of these
claims may permit attorneys’ fees, and Plaintiff’s complaint requests such fees. Opp. 11:16–23.
Defendant does not assign a value to potential attorneys’ fees because the $5 million
jurisdictional amount is met without accounting for such fees. The Court does not address
attorneys’ fees, because it is not necessary to reach the amount in controversy.

      Based on just four of Plaintiff’s claims, Defendant’s calculations put the amount in
controversy at $8,681,075, well above the $5 million requirement. Massmanian Decl. ¶ 20.
Even using the “low” estimate of the amount in controversy for rest break violations, the total is
above $5 million. Id. The Court concludes that Defendant has shown by a preponderance of the
evidence that more than $5 million is in controversy. The Court therefore has jurisdiction under
CAFA. Plaintiff’s motion to remand is DENIED.

         IV.    Conclusion

         For the foregoing reasons, Plaintiff’s motion to remand is DENIED.




                                                      9
